DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 6-8, 10-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 2017/0263691 in view of Wu et al. US 7173289.

Re claim 1, Seo teaches a display apparatus comprising a display module (130 and 120, fig2, [27]) configured to define a display surface on a plane (surface of 130 facing 120, fig2, [27]), the display module comprising: 
a display panel (130, fig2, [27]) comprising a plurality of display elements (180, fig12, [62]) configured to display an image on the display surface ([29]); and 
a pattern layer (120, fig12, [27]) comprising a plurality of diffraction patterns (120, fig12) arranged at an interval on the display panel (130, fig2, [27]), wherein the pattern layer is configured to diffract at least a portion of incident light (fig2), 
Seo does not explicitly show wherein the plurality of diffraction patterns comprises: first patterns, each of which has a first width, the first patterns arranged in first columns extending in a first direction; and second patterns, each of which has a second width greater than the first width, the second patterns arranged in second columns extending in the first direction, at least one of the first patterns and at least one of the second patterns are arranged in a same row extending in a second direction perpendicular to the first direction, and each of the first patterns and the second patterns has a plurality of hole shapes passing through the pattern layer, and the first patterns and the second patterns have a constant interval.
Wu teaches the plurality of diffraction patterns comprises: first patterns (204 with small diameter, fig3B or 3C, col5 line 15-30), each of which has a first width (diameter of small 104, fig3B or 3C), the first patterns arranged in first columns extending in a first direction (fig3B or 3C); and second patterns (204 with large diameter, fig3B or 3C, col5 line 15-30), each of which has a second width (diameter of large 104, fig3B or 3C), greater than the first width, the second patterns arranged in second 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo with Wu to form a grating pattern on top surface of 138 with decreased loss of optical energy due to transverse propagation (Wu, col7 line 1-5). 
Re claim 2, Seo modified above teaches the display apparatus of claim 1, wherein the at least the portion of incident light diffracted by the plurality of diffraction patterns is constructively interfered (Wu, col7 line 1-5).
Re claim 3, Seo modified above teaches the display apparatus of claim 2, wherein each of the plurality of display elements is configured to display pixel unit images on the display surface (Seo, fig12), constructively interfered incident light displays duplicate pixel unit images between adjacent display elements (Seo fig12 with the grating pattern of Wu in fig3B or 3C), and the image is defined by the pixel unit images and the duplicate pixel unit images (Seo fig123).
Re claim 6, Seo modified above teaches the display apparatus of claim 1, wherein a ratio of the second patterns to the first patterns on the pattern layer is in a range of about 20% to about 80% (Wu, fig3B).
Re claim 7, Seo modified above teaches the display apparatus of claim 1, wherein a number of the first patterns is the same as that of the second patterns on the pattern layer (Wu, fig3C).
Re claim 8, Seo modified above teaches the display apparatus of claim 1, wherein a ratio of the width of each of the plurality of diffraction patterns to an interval of the plurality of diffraction patterns is in a range of about 5% to about 95% (Wu, col4 line 10-2).
Re claim 10, Seo modified above teaches the display apparatus of claim 1, wherein the first columns and the second columns are alternately arranged (Wu, fig3B or 3C).
Re claim 11, Seo modified above teaches the display apparatus of claim 1, wherein the first patterns and the second patterns are alternately arranged on the plane in the first direction and the second direction perpendicular to the first direction (Wu, fig3C).
Re claim 12, Seo modified above teaches the display apparatus of claim 1, wherein the display panel comprises: a base layer (Seo, 161, fig12, [45]); a circuit layer (Seo, 166, 164, 162, 168, fig12, [46, 48, 57]) on the base layer and comprising the plurality of display elements (Seo, 180, fig12, [56]); and an encapsulation layer on the circuit layer (Seo 138 in fig12 replaced by Fujimoto layer 22)  having a same refractive index as the pattern layer (138 of Seo with pattern of Wu etched).
Re claim 13, Seo modified above teaches the display apparatus of claim 12, wherein the encapsulation layer comprises a same material as the pattern layer (138 of Seo with pattern of Wu etched).
Re claim 14, Seo modified above teaches the display apparatus of claim 1, wherein each of the plurality of diffraction patterns has a shape that protrudes upward from a top surface of the display module (Seo fig12 with grating pattern of Wu).
Re claim 15, Seo modified above teaches the display apparatus of claim 1, wherein each of the plurality of diffraction patterns has a circular shape on the plane (Wu, fig3B or 3C).
Re claim 17, Seo modified above teaches the display apparatus of claim 1, wherein each of the plurality of display elements comprises an organic light emitting element (Seo fig12, [61]).
Re claim 19, Seo teaches a display apparatus (fig1) comprising a display module (130 and 120, fig2, [27]) configured to define a display surface on a plane (surface of 130 facing 120, fig2, [27]), the display module comprising: 

an encapsulation layer (138, fig12, [62]) configured to cover the plurality of organic light emitting elements; and 
a pattern layer (120, fig12, [62]) on the encapsulation layer.
Seo does not explicitly show a pattern layer on the encapsulation layer and having a same refractive index as the encapsulation layer, wherein the pattern layer comprises a plurality of diffraction patterns, the plurality of diffraction patterns comprises: first patterns, each of which has a first width, the first patterns arranged in first columns extending in a first direction; and second patterns, each of which has a second width greater than the first width, the second patterns arranged in second columns extending in the first direction, at least one of the first patterns and at least one of the second patterns are arranged in a same row extending in a second direction perpendicular to the first direction, and each of the first patterns and the second patterns has a plurality of hole shapes passing through the pattern layer, and the first patterns and the second patterns have a constant interval configured to constructively interfere with at least a portion of incident light generated by the plurality of organic light emitting elements. 
Wu teaches a pattern layer (204, fig2, col4 line 9) on the encapsulation layer (210, fig2, col4 line 10-15) and having a same refractive index as the encapsulation layer (204 formed in 210 by etching, col4 line 1-15), wherein the pattern layer comprises a plurality of diffraction patterns, the plurality of diffraction patterns comprises: first patterns (204 with small diameter, fig3B or 3C, col5 line 15-30), each of which has a first width (diameter of small 104, fig3B or 3C), the first patterns arranged in first columns extending in a first direction (fig3B or 3C); and second patterns (204 with large diameter, fig3B or 3C, col5 line 15-30), each of which has a second width (diameter of large 104, fig3B or 3C) greater than the first width, the second patterns arranged in second columns extending in the first direction (fig3B or 3C), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo with Wu to form a grating pattern on top surface of 138 with decreased loss of optical energy due to transverse propagation (Wu, col7 line 1-5). 
Re claim 20, Seo teaches a display apparatus (fig12) comprising: 
a base layer (161, fig12, [45]); 
a display layer (166, 164, 162, 168, fig12, [46, 48, 57]) on the base layer and comprising a plurality of organic light emitting elements (180, fgi12, [61, 62]); 
an encapsulation layer (138, fig12, [62]) on the display layer; and 
a pattern layer (120, fig12, [62]) 
Seo does not explicitly show a pattern layer comprising a same material as the encapsulation layer, wherein the pattern layer comprises a plurality of diffraction patterns comprising: first patterns, each of which has a first width, the first patterns arranged in first columns extending in a first direction; and second patterns, each of which has a second width greater than the first width, the second patterns arranged in second columns extending in the first direction, and at least one of the first patterns and at least one of the second patterns are arranged in a same row extending in a second direction perpendicular to the first direction, wherein each of the first patterns and the second patterns has a plurality of hole shapes passing through the pattern layer, and the first patterns and the second patterns 
Wu teaches a pattern layer (204, fig2, col4 line 9) comprising a same material as the encapsulation layer (204 formed in 210 by etching, col4 line 1-15), wherein the pattern layer comprises a plurality of diffraction patterns comprising: first patterns (204 with small diameter, fig3B or 3C, col5 line 15-30), each of which has a first width (diameter of small 104, fig3B or 3C), the first patterns arranged in first columns extending in a first direction (fig3B or 3C); and second patterns (204 with large diameter, fig3B or 3C, col5 line 15-30), each of which has a second width (diameter of large 104, fig3B or 3C) greater than the first width, the second patterns arranged in second columns extending in the first direction (fig3B or 3C), and at least one of the first patterns and at least one of the second patterns are arranged in a same row extending in a second direction perpendicular to the first direction (fig3B or 3C), wherein each of the first patterns and the second patterns has a plurality of hole shapes passing through the pattern layer (204 formed in 210 by etching, col4 line 1-15), and the first patterns and the second patterns have a constant interval such that the first patterns are configured to cause constructive light interference with the second patterns (fig3B or 3C, col7 line 1-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo with Wu to form a grating pattern on top surface of 138 with decreased loss of optical energy due to transverse propagation (Wu, col7 line 1-5). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 2017/0263691 in view of Wu et al. US 7173289 and Iwase et al. US 2015/0362634.
Re claim 9, Seo does not explicitly show the display apparatus of claim 1, wherein the plurality of diffraction patterns further comprises third patterns, each of which has a third width that is less than the first width.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo in view of Wu with Iwase add in a grating pattern around the center grating pattern of Wu to suppressed reflectivity fluctuations (Iwase, [61]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 2017/0263691 in view of Wu et al. US 7173289 and Sato et al. US 2008/0176041.

Re claim 16, Seo does not explicitly show the display apparatus of claim 1, wherein each of the plurality of diffraction patterns has a polygonal shape on the plane.
Sato teaches using a polygonal shape to form a diffraction grating ([62]) to increase taking-out efficiency (Sato, [60]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo in view of Wu with Sato to adjust the shape of the circle grating element to  increase taking-out efficiency (Sato, [60]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 2017/0263691 in view of Wu et al. US 7173289 and Yamashita et al. US 2010/0055402.

Re claim 18, Seo does not explicitly show the display apparatus of claim 1, further comprising an antireflection layer on the display module, wherein the antireflection layer comprises: a phase 
Yamashita teaches retardation plates laminated in a polarizing plate with the function of antireflection ([112]) to compensate coloring and viewing angle (Yamashita, [112]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo in view of Wu with Yamashita to add in an antireflection layer with the benefit of compensate coloring and viewing angle (Yamashita, [112]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/XIAOMING LIU/Examiner, Art Unit 2812